Citation Nr: 0921100	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-37 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1950 to November 
1953.  The Veteran died in May 1999, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefit sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
38 C.F.R. § 19.9 (2008).  As explained below, the facts and 
circumstances of this case necessitate a remand so that the 
AMC or RO can attempt to retrieve additional medical records, 
consider additional relevant evidence that it has not 
reviewed, obtain an opinion of a VA specialist in internal 
medicine, and readjudicatie the claim.  The relevant evidence 
of record is briefly summarized below.  

The Veteran died in May 1999 in a nursing home, where he has 
been a patient since April 1994.  His death certificate 
stated that his cause of death was pneumonia due to multiple 
sclerosis (MS).  It was recorded that his pneumonia was of 
one weeks' duration and his MS had been present for 27 years.  
An autopsy was not performed.  

The appellant submitted an informal request in September 2004 
and a formal application in November 2004 for dependency and 
indemnity compensation (DIC), asserting essentially that the 
Veteran's service-connected malaria materially contributed to 
his fatal MS. 

The only available component of the Veteran's service 
treatment records is his separation examination in November 
1953, which showed that he had malaria for six days in June 
1953 with no residuals.  His neurologic examination was 
normal.  

The Veteran was diagnosed with MS in December 1972, 
approximately 19 years post-service, by a private physician, 
according to the January 1973 Walla Walla VA Medical Center 
(VAMC) record.  He was treated for MS at the VA hospital for 
two weeks in January 1973.  

In March 1973 the Veteran had a VA examination following his 
February 1973 claim for service connection for MS.  The 
examiner found that the Veteran developed symptoms about two 
years earlier and that he had to quit working in January 1973 
when his instability and visual difficulty became so severe 
that it interfered with his work.  The examiner found that 
the Veteran had weakness, tremor of his hands, moderate 
speech difficulty, visual difficulty, and instability in 
standing and walking.  

The April 1973 rating decision found the Veteran's MS was 
moderately severe and granted him a 100 percent nonservice-
connected disability evaluation, effective January 1973.  

In August 1975 the Veteran added a claim for service 
connection for malaria.  The Veteran reported that since his 
discharge from service he had periodic attacks, at least one 
annually for which he treated himself with quinine.  He 
reported a severe attack in 1960 and that since then the 
attacks had been relatively mild and lasted for less than 24 
hours when he took quinine.  

The August 1975 rating decision granted the Veteran 
noncompensable service connection for malaria, effective from 
August 1975.  

In April 1981 the Veteran's request to reopen his claim for 
service connection for MS and a claim for a compensable 
rating for his malaria were denied.  In the Veteran's June 
1981 statement, he claimed that his malaria should be rated 
100 percent on the basis that it had affected his nervous 
system and caused all of his medical problems, including MS.  

In July 1981 a private physician submitted a letter that the 
Veteran tried to use to prove service connection of MS, but 
the Veteran's April 1981 claim was denied by the Board in 
1982.  The appellant, in her independent claim for service 
connection for the Veteran's cause of death, argued that this 
July 1981 letter is evidence of a link between the Veteran's 
service-connected malaria and his nonservice-connected MS, 
which was his primary cause of death.  

The physician wrote in July 1981 that the Veteran had malaria 
in service that was accompanied by symptoms of chills, fever, 
headaches, shaking, malaise, and all the other symptom 
complex.  The Veteran developed MS shortly after an episode 
of malarial symptoms, and his condition worsened to the point 
of him becoming disabled.  Specifically, the doctor stated 
that the pathological attacking of the myelin sheath of 
nerves by malaria, particularly falciparum (a type of 
malaria), is one of the findings in MS as well.  The doctor 
said this correlation makes the medical probability of the 
causal relationship of malaria and MS in the [Veteran] very 
high.  (Emphasis added.)  The doctor acknowledged that the 
cause of MS is not definitely known, and he said that 
nevertheless the potential relationship between the two 
diseases should be considered in regard to determining 
service connection.  

The September 1981 rating decision continued to rate the 
Veteran's service connected malaria at 0 percent disabling 
and his nonservice-connected MS at 100 percent disabling.  
The Veteran was granted special monthly pension for being 
housebound and bound to a wheelchair based on a private 
hospital report.  The Veteran's muscles and grip were found 
to be poor, and he had atrophy of his lower extremities and 
was unable to bear weight.  He also had dizziness and poor 
memory.  This report was confirmed in a January 1982 VA 
housebound status examination.  

In February 1982 the Veteran had a neurologic examination in 
which he was diagnosed with severe and progressive MS.  The 
examiner noted that the Veteran's history of malaria was of 
interest as well as subsequent episodes of what the Veteran 
thought were exacerbations of malaria, consisting of fevers, 
weakness, generalized body ache, and occasional visual 
disturbances.  The examiner noted the private physician's 
opinion that these recurrences may have been the initial 
symptoms of MS.  

In the claims file there was a VA exchange of beneficiary 
information form dated June 1983 that stated that the Veteran 
was admitted to the Walla Walla VAMC as a hospital patient 
for either reports of malaria relapse or MS relapse.  He was 
again admitted to the Walla Walla VAMC for MS treatment in 
March 1986.  

In December 2004 the appellant submitted a request for the 
Walla Walla VAMC records to be obtained, as that was where 
the Veteran received all his medical care.  However, these 
records have not been associated with the claims file.  The 
most recent records of VA treatment are from October 1991 
regarding the Veteran's left arm fracture, for which he was 
service connected.  The most current VA treatment records 
regarding malaria or MS date back to February 1982.  Thus, 
the AMC/RO needs to obtain all VA medical treatment records 
from February 1982 through May 1999 and to associate these 
records with the claims file.  38 C.F.R. § 3.159(c)(2) 
(2008).

Additionally, the AMC/RO should request any nursing home 
medical records or nursing notes with the permission of the 
appellant.  38 C.F.R. § 3.159(c)(1) (2008).

In the appellant's March 2005 statements she referred to the 
lay statements that had been submitted in association with 
the Veteran's 1981 claim in order to prove continuation of 
symptomatology.  The appellant noted that the symptoms of 
malaria and MS are similar and that these symptoms occurred 
regularly after the Veteran's discharge from service.  

The April 2005 rating decision found that the Veteran's cause 
of death was not service connected, finding that MS was 
neither incurred or aggravated in service or within the 
presumptive period nor linked to service.  See also 
subsequently issued statement of the case (SOC).  

In December 2006 the appellant's representative requested 
consideration of the private physician's July 1981 medical 
opinion as well as a new medical opinion regarding the 
Veteran's cause of death.  The only VA examinations the 
Veteran had of his MS were in February 1973 and February 
1982, but the examiners did not evaluate the cause of the 
disease.  The examinations only confirmed the diagnosis of 
MS.  Thus, the Board finds that the file needs to be sent to 
a VA specialist in internal medicine for an opinion regarding 
whether the Veteran's service-connected malaria caused or 
aggravated his fatal MS.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. §§ 3.159(c)(4), 3.310, 3.312 (2008).   

The Board further notes that, in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), the Court of Appeals for Veterans Claims 
held that, when adjudicating a claim for DIC, VA must perform 
a different analysis depending upon whether a veteran was 
service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.  In this case, the RO did not provide such 
specific notice with respect to the appellant's claim for 
service connection for the cause of the Veteran's death.  
Accordingly, the appellant should be issued an additional 
notification letter pursuant to Hupp, supra.  

Finally, the Board notes that the RO indicated that it had 
"reopened" the appellant's claim, citing an October 1982 
Board decision that denied the Veteran's claim for service 
connection for MS.  However, as the claim at issue is an 
original claim from a different appellant, the law and 
regulations pertaining to finality of the Board decision are 
not applicable.  

In view of the forgoing, this case is REMANDED for the 
following action:

1.	The AMC/RO must review the record and 
ensure compliance with all applicable 
notice and assistance requirements set 
forth in the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159.  The appellant must be notified 
of the information and evidence needed 
to substantiate her claim for service 
connection for the Veteran's cause of 
death, to include  (1) a statement of 
the conditions for which the veteran 
was service-connected at the time of 
his death; (2) an explanation of the 
evidence and information required to 
substantiate a claim for service 
connection for the veteran's cause of 
death based on the previously service-
connected disabilities; and (3) an 
explanation of the evidence and 
information required to substantiate a 
claim for the veteran's cause of death 
claim based on a condition not yet 
service-connected..

2.	All VA medical examination and 
treatment reports, specifically from 
February 1982 through May 1999 from the 
Walla Walla VAMC, and any private 
medical records that have not been 
obtained, which pertain to the 
appellant's claim on appeal, must be 
obtained for inclusion in the record.

3.	The AMC/RO should send the file to a VA 
specialist in internal medicine for an 
opinion for the purpose of determining 
(a) whether the Veteran's service-
connected malaria caused or aggravated 
the Veteran's fatal MS and (2) whether 
there is a direct causal relationship 
between malaria and the Veteran's death.  
The claims file should be sent to the 
physician and he or she should review 
the relevant evidence in the claims 
file.  

After obtaining a medical history, the 
physician should answer the following 
questions:  

a.	Is it at least as likely as 
not (50 percent or more degree 
of probability) that the 
Veteran's MS was caused or 
aggravated by his service-
connected malaria? 

b.	It at least as likely as not 
that the Veteran's service-
connected malaria otherwise 
caused or contributed 
substantially or materially to 
cause the Veteran's death?

The clinician is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship or a finding of 
aggravation; less likely weighs against 
the claim.

The clinician is also advised that 
aggravation for legal purposes is 
defined as a worsening of the 
underlying disability beyond its 
natural progression versus a temporary 
flare-up of symptoms.

The physician is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

5.  Thereafter, the appellant's claim 
for service connection for the 
Veteran's cause of death must be 
adjudicated as an original claim on the 
merits on the basis of all of the 
evidence of record and all governing 
legal authority, to include a July 1981 
private medical opinion that found a 
causal relationship between malaria and 
MS and all evidence secured pursuant to 
this remand.    

If the benefit sought on appeal remains 
denied, the appellant must be provided 
with a SSOC and an appropriate period 
of time for response before the record 
is returned to the Board for further 
review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development and preserve the appellant's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The appellant's appeal must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


